        Case 19-10425-mdc              Doc 20 Filed 03/20/19 Entered 03/21/19 00:55:20                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-10425-mdc
Bonnie Brown Jacobson                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Randi                        Page 1 of 1                          Date Rcvd: Mar 18, 2019
                                      Form ID: 167                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 20, 2019.
db             +Bonnie Brown Jacobson,   1804 Hood Lane,   Maple Glen, Pa 19002-6104

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 20, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 18, 2019 at the address(es) listed below:
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.   ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                            TOTAL: 2
 Case 19-10425-mdc         Doc 20 Filed 03/20/19 Entered 03/21/19 00:55:20                      Desc Imaged
                                Certificate of Notice Page 2 of 2


                    UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

In Re: Bonnie Brown Jacobson
         Debtor(s)                                  Case No: 19−10425−mdc
                                                    Chapter: 13


                               NOTICE OF HEARING

                         To the debtor, the debtor's counsel, and any party in interest:

                   NOTICE is hereby given that a hearing will be held before the Honorable
                    Magdeline D. Coleman , United States Bankruptcy Judge to consider:

                      Letter Motion to Reinstate Case

                               on: 4/11/19

                               at: 11:00 AM
                               in: Courtroom #2, 900 Market Street, Philadelphia, PA
                               19107

                                                                                For The Court
Date: 3/18/19                                                                   Timothy B. McGrath
                                                                                Clerk of Court




                                                                                                         18 − 15
                                                                                                       Form 167
